DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-4, 21 and 23-25 in the reply filed on Feb. 23, 2021 is acknowledged.
Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2,  21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishihara et al. (20150085825).
Regarding claim 21, Ishihara discloses an apparatus for obtaining system information (see abstract, fig.1, element 100, paragraphs [0006-0007] and its description), comprising: a processor (see fig.1, element 102, paragraph [0017] and its description); a memory to store instructions executable by the processor (see fig.1, elements 102, 103, paragraph [0017] and its description); wherein the processor is configured to: turn on a function of detecting a first target beam under a preset trigger condition, wherein the first target beam is a beam that carries target system information and is emitted by a base station to shared initiating equipment in response to a system information request transmitted by the shared initiating equipment (see abstract, figs.1-
Regarding claim 23, Ishihara further discloses the preset trigger condition comprises: when receiving high-level system information; or when downlink synchronization is successful (see paragraph [0019])
Regarding claims 1-2 recite limitations substantially similar to the claims 21 and 23. Therefore, these claims were rejected for similar reasons as stated above. 
Allowable Subject Matter
Claims 3-4 and 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Examiner's Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed 
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CongVan Tran whose telephone number is (571) 272-7871. The examiner can normally be reached on Mon-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 

    PNG
    media_image1.png
    268
    269
    media_image1.png
    Greyscale

UNITED STATES PATENT AND TRADEMARK OFFICE
/CONGVAN TRAN/Primary Examiner, Art Unit 2647